DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claim 1-19 are pending with claims 1-12 and 19 under examination and claims 13-18 withdrawn from consideration.

Priority
Applicant’s claim for the benefit of foreign priority under 35 U.S.C. 119(a)-(d) to LU 100369, filed 08/16/2017, is acknowledged.  Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) document(s) submitted on 10/15/2018 is compliant with the provisions of 37 CFR 1.97.  Accordingly, the IDS document(s) has/have been fully considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.

The foiled formed to “a receptacle” of claims 1, 9, 12, and 19.
The foiled formed to “a pipette tip, tube, cavity, bottle, well or multi-well” of claim 3.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract is objected to for not satisfying the 50 word minimum length requirement.

The disclosure is objected to because of the following informalities: 
  Para. [0005, 0039] of Applicant(s) instant specification recites “stripes” which appears to be a grammatical/clerical mistake and should recite “strips”.
Appropriate correction is required.

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “d) analyzing a reaction between sample and immobilized reagent” which appears to be grammatically incorrect and should recite “d) analyzing a reaction between the sample and the immobilized reagent”
Appropriate correction is required.

Claim Interpretation
In light of para. [0032] of Applicant(s) instant specification which provides an explicit definition for the term “foil”, the Examiner is interpreting the term “foil” in claims 1-5, 8-10, 12 and 19 as being “relating to a thin sheet or thin layer of a material that may be selected from the group of paper, metal, plastic, synthetic or biological prepared material, glass and aluminum.  A foil represents a thin matrix of such materials that may be soaked or comprise a liquid”.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-12 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
That is, the factors described in In re Wand have been fully considered and are specifically addressed as follows:
(A) The breadth of the claims; (Claim 1 is broad in terms of its recitation of “forming”.  Similarly, claim 4 is broad in terms of its recitation of “forming the foil comprises a thermal deformation or winding process” in view of Applicant(s) definition of the term “foil” in para. [0032] 
(B) The nature of the invention; (C) The state of the prior art; (D) The level of one of ordinary skill; (forming the foil in claim 1, whether it be via a thermal deformation or a winding process as recited in claim 4, would not be readily arrived at by one having ordinary skill in the art without significant guidance as the level of one of ordinary skill is high and the nature of the claimed invention is very complicated as detailed in Applicant(s) specification because numerous alternative materials may be used as the foil and each variant would require a tailored process to “form” the foil successfully whether it be thermal deformation, a winding step, or some other process entirely)
(E) The level of predictability in the art; (the level of predictability in the art is low to achieve the full scope of the claimed invention, because the limited guidance provided in the specification for the broad scope of how the foil is formed, whether it be via thermal deformation or winding, and the wide range of materials the foil can be made of.  One of ordinary skill in the art would be required to perform extensive testing on each individual foil material in various thermal, winding, or other “forming” processes in order to arrive at the claimed method for analyzing a sample in an automated analyzer)
(F) The amount of direction provided by the inventor; (G) The existence of working examples; (the direction in the specification is low compared to the scope of the claimed invention as the specification is lacking any details on how to perform the claimed thermal deformation,  
(H) The quantity of experimentation needed to make or use the invention based on the content of the disclosure. (Given the broader claimed scope compared to the limited guidance in the specification, the quantity of experimentation would be unreasonable and cause undue burden given the vastness of the potential materials for the foil material).
In light of the above factors, it is seen that undue experimentation would be necessary to make and use the invention of claims 1-12.

	
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 1-12 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention. 

Applicant(s) recite “A method for analyzing a sample in an automatic analyzer” in the preamble of claim 1.  However, Applicant(s) do not lay forth any steps in the method which require the use of an automatic analyzer in the method.  Applicant(s) recite in line 5 of claim 1 “analyzing a reaction between sample and immobilized reagent”, however, an analysis between a sample and a reagent can be performed visually and does not require the use of an automatic analyzer.  Therefore, it is unclear if the method of claim 1 actually requires an automatic analyzer or not. 
Claims 2-12 are also rejected by virtue of their dependency from claim 1. 

Claim 1 line 3 recites “forming the foil to a receptacle”.  It is unclear if Applicant(s) are attempting to recite that the foil itself is formed to be a receptacle, if the foil is formed within, around, or as part of an existing receptacle, or if both means of “forming” are intended.

Claim 2 recites “the same device” device which lacks antecedent basis because Applicant(s) have not previously recited “a same device” and it is unclear what Applicant(s) are referring to as “the same device”.  Are Applicant(s) referring to the foil?  Are Applicant(s) referring to the automatic analyzer?

Claim 3 recites “multi-well”.  It is unclear as to the metes and bounds of the term “multi-well” such that one of ordinary skill in the art would understand what would or would not be covered by this phrase.  Perhaps Applicant(s) are intending to recite “multi-well plate”?

Claim 4 recites “forming the foil comprises a thermal deformation or a winding process”.  It is unclear how a “thermal deformation process” defines forming a foil.  Is the foil placed inside of a mold and heated?  Does the foil have a memory shape that it conforms to when heat is applied?  Furthermore, it is unclear how a winding process can form a receptacle since winding is typically performed on a spool.  However, if the foil is wound on a spool, it would create a 

Claim 8 recites “a sample” which lacks antecedent basis because Applicant(s) previously recite “a sample” in claim 1 and it is unclear if Applicant(s) are referring to the sample of claim 1 or if Applicant(s) are requiring the addition of another sample entirely.

Claims 8, and 12 recite “a foil” which lacks antecedent basis because Applicant(s) previously recite “providing foil” in claim 1 line 2 and it is unclear if another foil is being required in claims 8, 9, and 12 or if Applicant(s) are referring to the previously recited foil from claim 1.  

Claim 9 recites “a foil formed to a receptacle” which lacks antecedent basis because Applicant(s) previously recite in claim 1 line 3 “forming the foil to a receptacle” and it is unclear if the foil formed to a receptacle of claim 9 is also the foil formed to a receptacle of claim 1 or if another foil which is formed to a receptacle is being required.

Claim 12 recites “the sample area” and “the tip of the receptacle” which lack antecedent basis.  Therefore it is unclear what “the sample area” and “the tip of the receptacle” Applicant(s) are attempting to refer to since Applicant(s) have not previously recited “a sample area”, or “a tip of the receptacle”.

Claim 19 recites “A method of using a foil comprising at least one immobilized reagent, wherein the foil is made of a material allowing to form it into a receptacle”.  It is unclear if the method requires the foil to be formed into a receptacle of if the method merely requires a material capable of being formed into a receptacle.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-7, 9, 12, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2020/0039812; Pub. Date Feb. 6, 2020 with a Provisional Application Filing Date: Oct. 7, 2016).

Regarding claim 1, Liu teaches a method for analyzing a sample in an automatic analyzer (Liu teaches a method for analyzing a microfluidic paper-based analysis device (µPAD) with an automated colorimetric analyzer; figs. 1a, 1b, & 3, [0003, 0006, 0011, 0047-0050, 0051-0054]), comprising the steps of:
a) providing foil comprising at least one immobilized reagent (Liu teaches before the assay, the test zone of the µPAD is functionalization using KIO4; fig. 1a & 1b, fig. 4, [0009, 0034, 0039, 0047])

c) adding the sample to the receptacle (Liu teaches a method for analyzing a real rat sample; [0051] wherein the method comprises adding anti-rat TNF-α to the test zone before the assay is performed using the same programmed described in the autonomous direct ELISA; [0051]); and 
d) analyzing a reaction between sample and immobilized reagent (Liu teaches an automated analysis operation of the system, a that microcontroller lights up the LED for illuminating the test zone, and the RGB color sensor measures the transmitted colorimetric signal; [0048, 0051]).  

Regarding claim 2, Liu teaches the method according to claim 1 above, wherein a step of immobilizing the reagent onto the foil is performed into the same device that will subsequently perform steps a) to d) of claim 1 (As best understood, Liu teaches immobilizing the reagent onto the foil and then performing steps a) to d) on the foil that received the immobilized reagent; fig. 1a & 1b, fig. 4, [0009, 0034, 0039, 0047]). 

Regarding claim 3, Liu teaches the method according to claim 1 above, wherein the foil is formed to a pipette tip, tube, cavity, bottle, well or multi-well (Liu teaches a receptacle consisting of a cavity within the chamber of the device, and the foil is shaped to fit inside the cavity of the chamber; fig. 3, [0038, 0048], therefore when a user places the µPAD inside of the chamber, the foils is formed to the cavity of the chamber).

Regarding claim 4, Liu teaches the method according to claim 1 above, wherein forming the foil comprises a thermal deformation or a winding process (As best understood, Liu teaches SMP-actuated valves that connect and disconnect the storage zones and the test zones of the µPAD to control the sequence and timing of reagent transfer based on the autonomous ELISA protocol; [0034].  The SMP-actuated valves are heat-responsive that deform an arm of the µPAD from an initial shape to a temporary shape at a temperature above the switching transition temperature, and maintains its temporary shape of the arm of the µPAD until heated a second time; fig. 2, [0034-0036].  Therefore the forming of the foil comprising a thermal deformation).  

Regarding claim 5, Liu teaches the method according to claim 1 above wherein immobilization of the reagent is performed by printing the reagent onto the foil (Liu teaches the reagent is immobilized on the foil; fig. 1a & 1b, fig. 4, [0009, 0034, 0039, 0047]).  
Note:  The immobilization of the reagent is not positively recited as part of the method step of claim 1, therefore how the immobilization of the reagent onto the foil is performed does not further define the method of claim 1.  The examiner maintains that the immobilized reagents on the foil of Liu result in foil containing reagents, and that the reagents on the foil of Liu would be able to be printed onto the foil thereby resulting in the same structure as in Liu.  Product-by-process claims are not limited to the manipulations of the recited steps, only to the resulting structure or structure implied by the steps. MPEP 2113:  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).

Regarding claim 6, Liu teaches the method according to claim 1 above, wherein analyzing a reaction comprises detecting an immune, chemical or enzymatic reaction (Liu teaches detecting rabbit IgG antigen and rat TNF-α; [0047, 0051]).12 Attn'y Docket No. 4091.95085  

Regarding claim 7, Liu teaches the method according to claim 6 above, wherein detecting a chemical or enzymatic reaction comprises initiating an immune, fluorescence or a luminescence reaction (Liu teaches measuring antibodies in the assay; [0047, 0051], therefore detecting an immune reaction).  

Regarding claim 9, Liu teaches the method according to claim 1 above, wherein the sample is added to a foil formed to a receptacle for carrying out the analyzing step (Liu teaches the sample is added to the foil formed to the chamber for carrying out the analyzing step; [0051]).  

Regarding claim 12, Liu teaches the method according to claim 1 above, comprising the step of providing a foil at the sample area that is located at the tip of the receptacle and a reaction area comprising the reagent, wherein the sample area and the reaction area are connected by a channel and the reaction area is connected by a further channel to a waste area so that the sample can flow from the sample area to the reaction area further to the waste area (As best understood, Liu teaches the foil comprises an inlet located at the top of the foil; fig. 1a “Inlet”, and a reaction area comprising the reagent; figs 1 & 4, “Test zone”, [0039], the inlet is connected to the test zone by a channel and the test zone is connected to a drainage channel; fig. 1a, thereby allowing flow from the sample area to the reaction area to the waste area) .  

Regarding claim 19, Liu teaches a method of using a foil comprising at least one immobilized reagent (Liu teaches a method for analyzing a microfluidic paper-based analysis device (µPAD) with an automated colorimetric analyzer; figs. 1a, 1b, & 3, [0003, 0006, 0011, 4; fig. 1a & 1b, fig. 4, [0009, 0034, 0039, 0047]), wherein the foil is made of a material allowing to form it into a receptacle comprising the step of providing the foil in an automated analyzer system for analyzing samples (Liu teaches the foil is made from a microfluid paper-based analysis device (µPAD); [0003], which is Whatman No. 1 Chromatography paper; [0039], and is formed into a chamber in an automated analyzer system for analyzing samples; fig. 3, [0037-0038, 0047]).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Provisional Application No. 62/405,492 with a Filing Date: Oct. 7, 2016, where US 2020/0039812; Pub. Date Feb. 6, 2020 is used as the corresponding document), and further in view of Choi et al. (WO 2016/195389; Pub. Date: Dec. 12, 2016 where US 2018/0080878; Pub. Date: Mar. 22, 2018 is used as the corresponding document).

Regarding claim 10, Liu teaches the method according to claim 1 above, further comprising the step of printing at least one hydrophobic area onto the foil, before forming the foil (Liu teaches a Xerox 8570dN inkjet printer for printing a wax-based solid ink on the foil before forming the foil in the chamber; [0039], the wax being printing at least one hydrophobic area).  
Liu does not teach a step of printing at least one hydrophilic area onto the foil.
However, Choi teaches the analogous art of a method for analyzing a sample (Choi; [0005-0008, 0033-0036, 0101]) wherein the method comprises the step of printing at least one hydrophilic area onto a foil (Choi; fig. 1A, 2mm hydrophilic circular area, [0088]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the method of Liu to further include the printing of at least one hydrophobic area onto the foil, as taught by Choi, because Choi teaches the hydrophobic area provides an active area on the foil for depositing reagents (Choi; fig. 1B, [0013, 0089]).  One of ordinary skill in the art 

Regarding claim 11, modified Liu teaches the method according to claim 10 above, comprising the step of printing the hydrophobic area around the hydrophilic (Liu teaches hydrophobic wax are printed around hydrophilic channels; [0039]) 

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liu et al. (Provisional Application No. 62/405,492 with a Filing Date: Oct. 7, 2016, where US 2020/0039812; Pub. Date Feb. 6, 2020 is used as the corresponding document), and further in view of Xiao et al. (US 2010/0167412; Pub. Date: Jul. 1, 2010).

Regarding claim 8, Liu teaches the method according to claim 1 above.
Liu does not teach wherein adding a sample is a result of using a foil formed to a pipette tip for transfer of the sample.  
However, Xiao teaches the analogous art of a method for analyzing a sample (Xiao; [0042-0043, 0059, 0067-0069]) wherein the method comprises providing a foil comprising at least one immobilized reagent (Xiao; [0067]) and adding a sample is a result of using a foil formed to a pipette tip for transfer of the sample (Xiao; fig. 1C, [0068]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the step of adding the sample to the receptacle of Liu, with the step of adding a sample is a result of using a foil formed to a pipette tip for transfer of the sample, as taught by Xiao, because Xiao teaches the step of adding a sample using a foil formed to a pipette tip for transfer of the sample provides the advantage of allowing integration of sample handling, reagent addition, and optical measurement into an integrated handheld sensor system (Xiao; [0020]).  One of 

Other References Cited
The prior art of made of record and not relied upon is considered pertinent to Applicant’s disclosure include:
Martinez et al. (US 2019/0300831) teaches a method of producing a paper support having hydrophobic and hydrophilic portions that define channels on the support.
Yuan (US 2019/0046986) teaches a functionally active pipette tip for particle separation.
Ghaffari (US 2014/0001058) teaches a paper based fluidic device for analyzing a sample.
McCord (US 2016/0139102) teaches a paper microfluidic device for testing for explosives.
Siegel (2011/0111517) teaches a paper-based microfluidic system with heating wires that act as switches.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CURTIS A THOMPSON whose telephone number is (571) 272-0648.  The examiner can normally be reached on M-F: 7:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.A.T./Examiner, Art Unit 1798   

/Benjamin R Whatley/Primary Examiner, Art Unit 1798